 In the Matter of AETNA BALL BEARING MANUFACTURING COMPANYandUNITED FARM EQUIPMENT Al41D METAL WORKERS OF AMERICA, C. I. O.Case No. 13-R-0054.-Decided November 13, 1943Mr. Carl F. Rose,Chicago, Ill., for the Company.Meyers ct Meyers,byY112%Ben Meyers,of Chicago, Ill., for theC.C.I.O.Mr. J. Glenn Shehee,of Chicago, Ill., for the Association.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the C. I. 0., alleging thata question affecting. commerce had arisen concerning the representa-tion of employees of Aetna Ball Bearing Manufacturing Company,Chicago, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George S. Freudenthal, Jr., Trial Examiner.Said hearingwas held at Chicago, Illinois, on October 29, 1943.At the commence-ment of the hearing, the Trial Examiner granted a motion of AetnaBall Bearing Employees Association, herein called the Association, tointervene.The Company, the C. I. 0., and the Association appearedat and participated in the hearing, and all parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :53 N. L. R. B., No. 107.600' AE'LNA BALL BEiARWIG MANUFACTURING COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY601Aetna Ball Bearing Manufacturing Companyis anIllinois corpo-ration with its principal place of business at Chicago, Illinois, whereit is engaged in the manufacture of ball and roller bearings, washers,and sleeves.During 1942 the Company purchased raw materialsi alued at about $1,527,725, over 80 percent of which was shipped toit from points outside the State of Illinois.During the same periodthe Company manufactured products valued at about $4,582,814, over80 percent of which was shipped to points outside the State of Illinois.The Company admits, for the purpose of this proceeding, that it isengaged in commercewithin themeaningof the National Labor Rela-tions Act.U. THE ORGANIZATIONSINVOLVEDUnited Farm Equipment and Metal Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Aetna Ball Bearing Employees Association is an unaffiliated labororganization, admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn September 15, 1943, the C. I. O. requested the Company torecognize it as the exclusive collective bargaining representative ofthe Company's employees.The Company refused this request untilsuch time as the C. 1. 0. is certified by the Board.On December 5, 1941, the Company and the Association entered intoan exclusive bargaining contract.Said contract provides that it shallremain in full force and effect until December 31, 1942, and from yearto year thereafter unless either party thereto notifies the other of adesire to terminate at least 60 days prior to any annual expirationdate.The contract was automatically renewed in 1942. Inasmuchas the C. I. O. made its claim upon the Company prior to October 31,1943, the date upon which the contract would have renewed itself foranother year, we find that the contract does not constitute a bar tothe instant proceeding.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. I. O. represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'' The Regional Director reported that the C. I. O. presented 257 application for member-ship cardsbearing apparently genuine signatures of persons whose names appear on acurrent pay rollof the Company.There are approximately 554 employees in the appropriateunit.The Association did not present any evidence of membership among employees in theunit but relies upon its contract as evidence of its interest among such employees. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees, of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that allproduction and maintenance employees at Plants A and B of the Com-pany, including group leaders, set-up men, receiving clerks, shippingclerks, and instrdetors, but excluding clerieal employees, watchmen;foremen, assistant foremen, heads or foremen of the shipping, receid-ing, and dispatching departments, and any other supervisory em-ployeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status 'of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The C. I. O. requests that it appear on the ballots as "United FarmEquipment and Metal Workers of America, Local 151, C. I. 0."Therequest is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aetna Ball Bear-ing Manufacturing Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations,* among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period AETNIA'BALL BEARINGMANIUF'ACTUMNGCOMPANT603immediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son 'at the polls, but excluding any who have since quit or beendischarged for cause and who have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by United Farm Equipment and Metal Workersof America, Local 151, C. I. 0., or by Aetna Ball Bearing EmployeesAssociation, for the purposes of collective bargaining, or by neither.